 1
 2
 3
 4
 5
                                                              JS-6
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
     LINELL L. DUMAS JR.,                )   NO. CV 16-9602-PA (AS)
12                                       )
                       Plaintiff,        )
13                                       )
                  v.                     )        JUDGMENT
14                                       )
     NURSE SISSON, et. al.,              )
15                                       )
                       Defendants.       )
16                                       )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed   with
21
     prejudice.
22
23
          DATED: November 21, 2019
24
25
26
27                                            PERCY
                                              P
                                              PE
                                               ERCY ANDERSON
                                       UNITED STATES
                                              STTATES DISTRICT JUDGE
28
